


110 HR 6075 IH: National Guard and Reserve Mental

U.S. House of Representatives
2008-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6075
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2008
			Mr. Kennedy (for
			 himself, Mr. Allen,
			 Mr. Kuhl of New York,
			 Mr. McGovern,
			 Mr. Markey,
			 Mr. Bishop of New York, and
			 Ms. Moore of Wisconsin) introduced the
			 following bill; which was referred to the Committee on Armed Services, and in
			 addition to the Committee on Veterans’
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To expand and improve mental health care and
		  reintegration programs for members of the National Guard and Reserve, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Guard and Reserve Mental
			 Health Access Act of 2008.
		2.Implementation of
			 Yellow Ribbon Reintegration Program for members of the National Guard and
			 Reserve
			(a)Deadline for
			 implementationThe Secretary
			 of Defense shall establish the Yellow Ribbon Reintegration Program for members
			 of the National Guard and Reserve and their families required by section 582 of
			 the National Defense Authorization Act for Fiscal Year 2008 (Public Law
			 110–181; 122 Stat. 122; 10 U.S.C. 10101 note) by not later than 180 days after
			 the date of the enactment of this Act.
			(b)Report on
			 implementation of program
				(1)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Under Secretary of Defense for Personnel and Readiness shall
			 submit to the Committee on Armed Services of the Senate and the Committee on
			 Armed Services of the House of Representatives a report on the implementation
			 of the Yellow Ribbon Reintegration Program.
				(2)ElementsThe
			 report required by paragraph (1) shall include the following:
					(A)A description and
			 assessment of the implementation of the Yellow Ribbon Reintegration Program as
			 of the date of the report.
					(B)Such
			 recommendations as the Under Secretary considers appropriate for legislative or
			 administration action to improve the Yellow Ribbon Reintegration
			 Program.
					(C)A description of
			 any additional resources required to assure the full implementation of the
			 Yellow Ribbon Reintegration Program.
					3.Joint
			 Psychological Health Program
			(a)Program
			 required
				(1)In
			 generalThe Secretary of Defense shall, acting through the Chief
			 of the National Guard Bureau, carry out a program for the purposes as
			 follows:
					(A)To improve access
			 to psychological health care and services for members of the National Guard and
			 their families.
					(B)To improve
			 coordination among the components of the Department of Defense in the provision
			 of psychological health care to members of the National Guard during their
			 transition from active duty in the Armed Force to civilian life.
					(C)To coordinate and
			 oversee efforts of the Department of Defense to assist members of the National
			 Guard with mental illness and members of the National Guard with Traumatic
			 Brain Injury (TBI) post-deployment.
					(2)Designation of
			 programThe program under this section shall be known as the
			 Joint Psychological Health Program (in this section referred to
			 as the Program).
				(b)Directors of
			 Psychological Health
				(1)In
			 generalIn carrying out the Program, the Chief of the National
			 Guard Bureau shall assign within the National Guard Bureau two individuals to
			 positions as follows:
					(A)Director of
			 Psychological Health of the Army National Guard of the United States.
					(B)Director of
			 Psychological Health of the Air National Guard of the United States.
					(2)QualificationsEach
			 individual assigned to a position under paragraph (1) shall have such
			 qualifications and expertise as the Chief of the National Guard Bureau
			 considers appropriate for such position.
				(3)DutiesA
			 Director of Psychological Health under paragraph (1) shall carry out such
			 duties with respect to the component of the National Guard concerned as are
			 provided by law or by the Chief of the National Guard Bureau.
				(c)Program
			 elements
				(1)State networks
			 of psychological health professionalsThe Program shall consist
			 of a network of psychological health professionals in each State and Territory,
			 the District of Columbia, and the Commonwealth of Puerto Rico in order to carry
			 out programs and activities for the purposes of the Program.
				(2)Directors
					(A)In
			 generalEach network of psychological health professionals
			 established pursuant to paragraph (1) for a State or Territory, the District of
			 Columbia, or the Commonwealth of Puerto Rico shall be overseen and coordinated
			 for the purposes of the Program by a Director who shall be selected by the
			 Chief of the National Guard Bureau from among individuals who meet such
			 psychology licensure or certification requirements as the Chief of the National
			 Guard Bureau considers appropriate.
					(B)Contract
			 positionAn individual selected to serve as a Director under
			 paragraph (1) shall serve as a Director pursuant to a contract entered into by
			 such individual for purposes of the Program.
					(C)DutiesEach
			 Director under this paragraph shall have the duties as follows:
						(i)To
			 coordinate and oversee programs and activities under the Program in the
			 jurisdiction concerned.
						(ii)To
			 work with applicable Federal, State, and community agencies to develop and
			 implement a comprehensive plan for responding to the psychological needs of
			 members of the National Guard and their families for the purposes of the
			 Program.
						(iii)To
			 develop, coordinate, and oversee programs and activities to inform members of
			 the National Guard and their families on how to access behavioral health
			 services.
						(iv)To
			 develop, coordinate, and oversee programs and activities of education and
			 training for leadership of the National Guard on matters relating to the
			 psychological health of members of the National Guard.
						(v)To
			 develop, coordinate, and oversee programs and activities to assist members of
			 the National Guard and their families in building psychological fitness and
			 resilience while dispelling the stigma associated with seeking and obtaining
			 mental health services.
						(vi)To
			 develop, coordinate, and oversee programs and activities to coordinate
			 psychological care for members of the National Guard during their transition
			 from Warrior Transitions Units (WTUs) to their local communities.
						(vii)To
			 improve access of members of the National Guard and their families to
			 psychological care through coordination with appropriate State agencies and
			 community-based behavioral health services providers.
						(viii)To develop and
			 implement assessments of the resource needs of community-based behavior health
			 service providers in order to provide members of the National Guard and their
			 families with the behavioral health services they require.
						(ix)To
			 coordinate with other psychological health components of and for the reserve
			 components of the Armed Forces.
						(x)To
			 coordinate and oversee implementation of other Department of Defense
			 initiatives to ensure that members of the National Guard and their families are
			 aware of an informed about the psychological health initiatives of the
			 Department of Defense.
						(xi)To
			 participate in national and regional work groups developing programs and
			 activities to address the psychological needs of members of the National Guard
			 and their families.
						(xii)To
			 conduct outreach to and education for families of members of the National Guard
			 on recognition of mental health problems, including Post Traumatic Stress
			 Disorder (PTSD) and other mental health problems, in members of the National
			 Guard.
						(3)National Guard
			 Psychological Health Council
					(A)In
			 generalThe Chief of the National Guard Bureau shall establish
			 for the purposes of the Program a council to be known as the National
			 Guard Psychological Health Council.
					(B)MembershipThe
			 members of the National Guard Psychological Health Council shall be the
			 Directors of Psychological Health assigned under subsection (b) and the
			 Directors of Psychological Health under paragraph (2).
					(C)OrganizationThe
			 National Guard Psychological Health Council may carry out its duties on a
			 national or regional basis as considered appropriate by the Council.
					(D)DutiesThe
			 National Guard Psychological Health Council shall have the following
			 duties:
						(i)To
			 oversee and coordinate the development of the Program and any programs and
			 activities to be carried out under the Program.
						(ii)To
			 ensure consistency nationally in the programs and activities to be carried out
			 under the Program.
						(iii)To
			 act as advisors to the Chief of the National Guard Bureau for all matters
			 relating to the psychological needs of members of the National Guard and their
			 families.
						(iv)To
			 ensure the dissemination of best practices in behavioral health care services
			 to providers of behavioral health care services to members of the National
			 Guard and their families.
						(v)To
			 develop uniform standards for measuring success in the provision of behavioral
			 health care services to members of the National Guard and their
			 families.
						(4)Collaboration
					(A)In
			 generalThe National Guard Bureau and the Department of Defense
			 shall work collaboratively in implementing and carrying out the Program
					(B)Other
			 collaborationIn carrying out programs and activities under the
			 Program, the Directors of Psychological Health assigned under subsection (b)
			 and the Directors of Psychological Health under paragraph (2) shall work with
			 the following:
						(i)The
			 Department of Veterans Affairs.
						(ii)The
			 Substance Abuse and Mental Health Services Administration of the Department of
			 Health and Human Services.
						(iii)Appropriate
			 State agencies, including State mental health agencies and State veterans
			 agencies.
						(d)Territory
			 definedIn this section, the term Territory has the
			 meaning given that term in section 101(1) of title 32, United States
			 Code.
			(e)Authorization of
			 appropriationsThere is hereby authorized to be appropriated for
			 the Department of Defense for fiscal year 2009 for operation and maintenance,
			 $8,035,000, which shall be available for the Joint Psychological Health Program
			 under this section in that fiscal year.
			4.Pilot programs on
			 pre-deployment and post-deployment telemental health services for members of
			 the National Guard and Reserve
			(a)Pilot programs
			 required
				(1)In
			 generalThe Secretary of Defense and the Secretary of Veterans
			 Affairs shall jointly carry out one or more pilot programs on the provision of
			 mental health services to members of the National Guard and Reserve, both
			 before and after deployment, through telemental health technologies in order to
			 assess the feasability and advisability of utilizing of such technologies for
			 the provision of mental health services to member of the National Guard and
			 Reserve both before and after deployment.
				(2)Discharge with
			 respect to national guardEach pilot program carried out under
			 this section with respect to members of the National Guard shall be carried out
			 in consultation with the Chief of the National Guard Bureau.
				(3)CoordinationThe
			 Secretary of Defense and the Secretary of Veterans Affairs shall carry out the
			 pilot programs in coordination with the Substance Abuse and Mental Health
			 Services Administration of the Department of Health and Human Services and such
			 other departments and agencies of the Federal Government as the Secretaries
			 consider appropriate to assure quality in the provision of mental health
			 services to members of the National Guard and Reserve under the pilot
			 programs.
				(b)Program
			 requirements
				(1)Locations
					(A)In
			 generalThe pilot programs under this section shall be carried
			 out in such location or locations as the Secretary of Defense and the Secretary
			 of Veterans Affairs shall jointly select.
					(B)Emphasis on
			 services to members in rural areasIn selecting locations for
			 pilot programs, the Secretary of Defense and the Secretary of Veterans Affairs
			 shall afford an emphasis to locations in which services under the pilot
			 programs are provided to members of the National Guard and Reserve residing in
			 a rural area.
					(2)Utilization of
			 evidence-based practicesEach pilot program under this section
			 shall utilize telemental health technologies that have proven effective in the
			 provision of mental health services to members of the Armed Forces.
				(c)Report
				(1)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Secretary of Defense and the Secretary of Veterans Affairs
			 shall jointly submit to Congress a report on the pilot programs carried out
			 under this section.
				(2)ElementsThe
			 report under paragraph (1) shall including a description of each pilot program
			 carried out under this section, including—
					(A)the types of
			 mental health services provided;
					(B)the types of
			 telemental health technologies utilized in providing such services;
					(C)the number of
			 members of the National Guard and Reserve provided such services; and
					(D)the outcomes for
			 members of the National Guard and Reserve in receiving such services.
					(d)Authorization of
			 appropriationsThere is hereby authorized to be appropriated for
			 the Department of Defense for fiscal year 2009 for operation and maintenance,
			 $2,005,000, to carry out pilot programs under this section in such fiscal
			 year.
			5.Anti-stigma
			 campaign regarding mental health services among members of the National Guard
			 and Reserve returning from deployment and their families
			(a)Campaign
			 required
				(1)In
			 generalThe Secretary of Defense and the Secretary of Veterans
			 Affairs shall jointly carry out a program of outreach intended to reduce the
			 stigma among members of the National Guard and Reserve returning from
			 deployment, and their families, associated with seeking and obtaining mental
			 health services.
				(2)Discharge with
			 respect to national guardThe campaign carried out under this
			 section with respect to members of the National Guard shall be carried out in
			 consultation with the Chief of the National Guard Bureau.
				(3)CoordinationThe
			 Secretary of Defense and the Secretary of Veterans Affairs shall carry out the
			 campaign in coordination with the Substance Abuse and Mental Health Services
			 Administration of the Department of Health and Human Services.
				(b)ElementsIn
			 carrying out the campaign required by this section, the Secretary of Defense
			 and the Secretary of Veterans Affairs shall carry out such programs and
			 activities (including the award of contracts, grants, and cooperative
			 agreements with appropriate entities) as the Secretaries consider appropriate
			 to reduce the stigma among members of the National Guard and Reserve returning
			 from deployment, and their families, associated with seeking and obtaining
			 mental health services.
			(c)Authorization of
			 appropriationsThere is hereby authorized to be appropriated for
			 fiscal year 2009, $2,000,000, to carry out this section.
			6.Assignment of
			 community outreach coordinators to assist members of the National Guard and
			 Reserve returning from deploymentAs part of the Yellow Ribbon Reintegration
			 Program for members of the National Guard and Reserve and their families under
			 section 582 of the National Defense Authorization Act for Fiscal Year 2008
			 (Public Law 110–181; 122 Stat. 122; 10 U.S.C. 10101 note), the Secretary of
			 Defense shall assign community outreach coordinators based out of the Office of
			 Reintegration Program’s State Family Assistance Centers for the purpose
			 of—
			(1)educating local school districts, religious
			 organizations, business groups, and other community groups as necessary on
			 military culture, the stresses of deployment, hardships on families and other
			 such topics related to the deployment of members of the National Guard and
			 Reserve and the reintegration of members returning from deployment;
			(2)conducting
			 education programs through special events designed for specific target
			 community groups, such as teachers, clergy, and employers; and
			(3)educating these
			 community members on assistance services offered to members of the National
			 Guard and Reserve and their families through the Yellow Ribbon Reintegration
			 Program.
			
